Citation Nr: 1618401	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-17 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cold injury residuals, to include the bilateral upper and lower extremities and ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1969 to April 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in St. Louis, Missouri, which, in pertinent part, denied service connection for cold injury residuals.  This matter was first before the Board in January 2014, where the Board, in pertinent part, remanded the issue on appeal for additional development.  Upon the case being returned to the Board, in a September 2014 decision, the Board denied service connection for cold injury residuals.

The Veteran appealed the September 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court set aside and remanded the issue on appeal for action consistent with the terms of the decision.  Specifically, the Court found that VA erred in its duty to assist concerning certain outstanding private treatment records.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for cold injury residuals, which, is a total grant of benefits as to the issue on appeal, the Board need not address Forcier or Stegall at this time.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with cold injury residuals.

2.  During service, while stationed in Korea, the Veteran spent six plus hours in the cold without proper cold weather protection.

3.  The currently diagnosed cold injury residuals are related to the in-service cold exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for cold injury residuals have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for cold injury residuals, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Cold Injury Residuals

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Depending on the types of residuals stemming from a cold injury, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) may apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the instant decision grants service connection on a direct basis, the Board need not consider whether any of the cold injury residuals are considered a "chronic disease" under 38 C.F.R. § 3.309(a).    

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that service connection for cold injury residuals is warranted due to an episode of several hours of unprotected cold weather exposure while stationed in Korea.  The Veteran states that he did report symptoms of cold ears, hands, and feet during dental treatment, but did not otherwise report or complain of such symptoms during service because his chain of command was not particularly sympathetic to such complaints and cold injury was not taken seriously.

The evidence shows a current diagnosis of cold injury residuals.  The report from a March 2014 VA cold injury residual examination reflects that the Veteran was diagnosed with cold injury residuals of the right hand, left hand, right foot, left foot, right ear, left ear, and nose.

Next, the Board finds that, while stationed in Korea, the Veteran spent six plus hours in the cold without proper cold weather protection.  The Board notes that the Veteran's service treatment records and March 1971 service separation examination are negative for any complaint, treatment, or diagnosis of cold injury residuals; however, as explained by the Veteran in an August 2011 statement, at that time the chain of command was not particularly sympathetic to reports of cold ears, hands, and feet.

The Veteran further expounded on the lack of service treatment records concerning in-service treatment of a cold injury in an April 2013 statement.  First, the Veteran advanced that, when discussing the injury immediately after it occurred with the company, the company shrugged it off because frozen ears and feet were not seen as significant compared to an obvious and observable injury.  Second, the Veteran conveyed that on a later occasion while at the clinic to treat a significant dental issue the Veteran discussed the ongoing cold injury residual symptoms.  The "medical person" said that the symptoms "would go away over time and not to worry about it."  

Service personnel records reflect that the Veteran was stationed in Korea from May 1970 until April 1971.  The DD Form 214 shows that the Veteran performed administrative duties as part of an infantry unit during service.  Per a February 2010 statement, the Veteran explained that, as an administration computer specialist, some of the work was conducted out of the back of trucks with field generators.  In a subsequent February 2010 statement, the Veteran discussed how on one particularly cold evening while stationed in Korea an evacuation drill was conducted.  During the drill, the Veteran was assigned to guard classified records on one truck, while the duffel bag holding the Veteran's cold weather protective gear, including boots, mittens, and a parka, wound up on the wrong truck.  The evacuation drill lasted until near daybreak.  During that time, despite the Veteran's best efforts to remain shielded from the cold, the Veteran's hands, toes, and face were exposed to the elements and became frostbitten.  Per the March 2014 VA cold injury residual examination, it is estimated that the Veteran spent approximately six hours in the cold without proper protection.

The Board finds the Veteran's lay statements, along with other evidence received throughout the course of this appeal, supports a finding that during service in Korea the Veteran sustained a cold injury due to overnight, outdoor cold weather exposure without the proper protective equipment.

Finally, the Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed cold injury residuals are related to the in-service cold exposure.  In the January 2010 claim, the Veteran advanced having residuals of frost bite to the upper extremities, the lower extremities, and the ears after being stationed at Camp Howze in Korea. In a February 2010 statement, the Veteran conveyed that after being frostbitten during the in-service evacuation drill he "was told there was nothing that could be done and [the body parts] would be sensitive to cold in the future."  In a subsequent April 2010 statement, the Veteran noted that it was a unit medic who rendered this opinion.  Further, the Veteran advanced having such sensitivity since being frostbitten during the evacuation drill in Korea.

VA received a July 2010 private opinion letter from the Veteran's former primary medical physician of many years.  The physician noted that the Veteran reported a history of significant pain, discoloration of the fingers and toes, and persistent sensory loss during cold weather months dating back to the time in Korea.  The private physician also diagnosed the Veteran with significant neuropathy, and opined that the neuropathy originated during active service due to cold exposure.

In January 2016, VA received a second private opinion letter from the Veteran's current primary care physician.  The private physician discussed the incident in Korea in which the Veteran was outdoors in the cold overnight with improper weather protection, and the fact that since that time the Veteran has developed significant pain, discoloration of the fingers and toes, and progressive sensory loss.  Upon reviewing the Veteran's medical records and VA claims file, the private physician opined that nothing in the Veteran's medical history explains the cold sensitivity and neuropathy, other than the in-service exposure.  As reason therefor, the private physician explained that comprehensive laboratory analysis, extensive physical examination, and medical history lead to a conclusion that the neuropathy is secondary to military service.

The Veteran received a VA cold injury residual examination in March 2014.  The examination report states that the Veteran advanced being cold sensitive ever since the in-service cold exposure, with symptoms worsening in recent years.  At the conclusion of the examination the VA examiner advanced being unable to provide an opinion as to the etiology of the Veteran's cold injury symptoms without resorting to speculation.  As such, the Board finds the March 2014 VA cold injury residual examination to be of less probative value than the two private opinions discussed above. 

The Veteran is currently diagnosed with cold injury residuals, and during service while stationed in Korea the Veteran spent over six hours being exposed to cold weather conditions without proper cold weather equipment during an evacuation drill.  Two private physicians have linked the in-service cold exposure with currently diagnosed cold injury residuals.  Resolving reasonable doubt in the Veteran's favor, the Board finds that cold injury residuals were incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that the private opinions primarily concern the cold injury residuals of the hands and feet.  As discussed above, per the March 2014 VA cold injury residual examination, the Veteran also has cold injury residuals of the ears and nose.  The evidence reflects that the ears and nose were exposed to the elements on the same occasion as the hands and feet, and that symptoms of cold injury of the ears and nose have been present for as long as the symptoms of the hands as feet.  As such, the evidence of record, both lay and medical, reflects that cold injury residuals of the ears and nose were also "incurred in" active service.  See 38 C.F.R. § 3.303(d).  

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for cold injury residuals is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


